United States Court of Appeals
                     For the First Circuit

No. 01-1965

                In Re:   CABLETRON SYSTEMS, INC.

  CHARLES MESKO, STEVEN GOLDMAN, BGC INVESTMENT CLUB, MALCOLM R.
 BRAID, LINDA LEE BRAID, JO BRIDGEFORD, JAMES E. CHESNEY, STEVEN
M. CROSS, CHARLES C. CULLERS, THOMAS D'AMBROSIO, LISA D'AMBROSIO,
ROBERT J. DATSKO, KATHY O. DATSKO, BERT M. DAVIS, WILLIAM DENEEN,
FRED V. GAKSTATTER, LARRY M. GIESEN, ROBERT GLAMB, DEBORAH GLAMB,
     DONALD F. GODWIN, NATALIE GREENBERG, JOHN HALICKS, PATRICIA
  HALICKS, SIMON X. HE, INTREPID INVESTORS, ASHVIN KAPADIA, IRWIN
   KRAMER, MARK F. KULIGOWSKI, GARY W. KURTZ, SUZANNE KURTZ, PAUL
LAWSON, EDMOND E. LEBLANC, TERRY LENMARK, CRAIG LUKEMIRE, BRET J.
  MAY, DAVID L. MAYES, TIMOTHY M. MCMAHON, WALTER C. MEYER, EDITH
    L. MEYER, ED NEUBERT, WILLIAM KENT NICHOLS, MARTIN PALKOVIC,
   RICHARD W. PENOZA, FRED PERLMAN, ROY PHILEMON, DAVID PHILLIPS,
JOSIE PHILLIPS, GREGORY PINTO, GREGORY PIRO, WILLIAM CARL PORTER,
       DENIS A. PRATT, ANDREW ROBINTON, TRACY ROBINTON, BARBARA
   ROBINTON, ALI ROBINTON, MICHAEL R. SCHARF, ROMILDO J. SCOLARI,
 WOLFGANG U. SPENDEL, LEE STEIN, PETER SWANSON, JAMES F. SWEENEY,
    TITAN INVESTORS, JOHN R. TONSAGER, CARYL TRAUGOTT, ROBERT F.
    WHITE JR., ROBERT C. WHITE, JAMES W. WHITMER, JOHN ROBINTON,
    JAMES WONG, BERNARD YAMNER, NANCY ZORNER, PATRICIA J. ZUMPFE,
  BERNARD ROBINSON, MARC LINSKY, MALA BALASUBRAMANIAN, MATTHEW J.
    DECKER, RON GRYNKIEWICZ, RON KNECHT, VINCENT LUONGO, RICHARD
     NADZIEJA, THAI NGUYEN, CHANI PANGALI, ROBERT RANDO, RUSSELL
     RUFFINO, BABETTE SPATZ, KAREN BORICK, RICHARD DURR, JAMES G.
            PETTUS, KENNETH M. WILLIAMS, and PHILIP ADLER,

                     Plaintiffs, Appellants,

   GEORGE R. BIELSKI, HENRY BRENER, BYSG CAPITAL, JOHN CAMPBELL,
    FRANK CHARAMITARO, ED DUNN, LESLIE C. HALE, CHARLES HAMMOND,
CAROLE KOPS, LARRY MORRISON, LOU ANN MURPHY, MURIEL ROBINSON, JIM
              SPENCER, PATRICIA STACK, ALBERT SHAPIRO,
 PETER SAMEK AS TRUSTEE OF ROBERT AND JOANNE SAMEK LIVING TRUST,
                       and NATHAN SCHLESSINGER,

                           Plaintiffs,

                               v.
CABLETRON SYSTEMS, INC., ROBERT LEVINE, CRAIG R. BENSON, PAUL R.
 DUNCAN, DAVID J. KIRKPATRICK, DONALD F. MCGUINNESS, MICHAEL D.
               MYEROW, and CHRISTOPHER J. OLIVER,

                      Defendants, Appellees.




                           ERRATA SHEET


     The opinion of this court, issued Nov. 12, 2002, should be
amended as follows (all amendments refer to the caption):

In the list of plaintiffs-appellants on page 1:

     Line 4:   Replace "Bret" with "Bert"

     Line 9:   Replace "Edmund" with "Edmond"

     Line 23: Replace "Boric" with "Borick"; "Dura" with "Durr";
          "Pads" with "Pettus"




                               -2-